Case 2:19-ap-01320-SK         Doc 15 Filed 10/05/20 Entered 10/05/20 19:15:33                Desc
                               Main Document    Page 1 of 3


1    STEVEN T. GUBNER – Bar No. 156593
     ROBYN B. SOKOL – Bar No. 159506
 2   COREY R. WEBER – Bar No. 205912
     BRUTZKUS GUBNER
 3   21650 Oxnard Street, Suite 500
     Woodland Hills, CA 91367
 4   Telephone: (818) 827-9000
     Facsimile: (818) 827-9099
 5   Emails: rsokol@bg.law
             cweber@bg.law
 6
     Special Litigation Counsel
 7   for Jonathan D. King, Chapter 7 Trustee
     for Zetta Jet USA, Inc. and Zetta Jet PTE, LTD.
 8

 9                             UNITED STATES BANKRUPTCY COURT
10                              CENTRAL DISTRICT OF CALIFORNIA
11                                      LOS ANGELES DIVISION
12   In re                                                  Case No.: 2:17-bk-21386-SK
                                                            Jointly Administered with
13   ZETTA JET USA, INC., a California                      Case No. 2:17-bk-21387-SK
     corporation,
14                                                          Adv. Case No. 2:19-ap-01320-SK
                       Debtor.
15   _______________________________________                Chapter 7
16   ZETTA JET PTE, LTD., a Singaporean
     corporation,                                           NOTICE OF DISMISSAL OF
17                                                          ADVERSARY COMPLAINT
                           Debtor.
18                                                         Status Conference Date:
     _______________________________________               Date: February 17, 2021
19                                                         Time: 9:00 a.m.
20   JONATHAN D. KING, solely in his capacity as           Place: Courtroom 1575
     Chapter 7 Trustee of Zetta Jet USA, Inc. and                  United States Bankruptcy Court
21   Zetta Jet PTE, Ltd.                                           255 E. Temple Street
                                                                   Los Angeles, CA 90012
22                         Plaintiff,

23   v.

24   MATHER AVIATION,

25                         Defendant.

26

27

28

     2412700

                                                       1
Case 2:19-ap-01320-SK          Doc 15 Filed 10/05/20 Entered 10/05/20 19:15:33           Desc
                                Main Document    Page 2 of 3


1    TO ALL INTERESTED PARTIES:

 2             PLEASE TAKE NOTICE that Jonathan D. King, Chapter 7 Trustee, pursuant to Federal

 3   Rule of Civil Procedure 41(c), made applicable hereto by Federal Rule of Bankruptcy Procedure

 4   7041, hereby dismisses with prejudice the Complaint To Avoid and Recover Preferential Transfers

 5   Pursuant to 11 U.S.C. 547(b), 548(a), 550 and 502 [Bk Doc. #1].

 6

 7
     DATED: October 5, 2020                     BRUTZKUS GUBNER
 8

 9                                              By: /s/ Robyn B. Sokol
                                                   Robyn B. Sokol
10                                                 Special Litigation Counsel
                                                   for Jonathan D. King, Chapter 7 Trustee
11                                                 for Zetta Jet USA, Inc. and Zetta Jet PTE, LTD.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     2412700

                                                     2
        Case 2:19-ap-01320-SK                      Doc 15 Filed 10/05/20 Entered 10/05/20 19:15:33                                     Desc
                                                    Main Document    Page 3 of 3

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
21650 Oxnard Street, Suite 500, Woodland Hills, CA 91367.

A true and correct copy of the foregoing document entitled: NOTICE OF DISMISSAL OF ADVERSARY PROCEEDING
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

        [Delivery to Judge is temporarily suspended if under 25 pages, per Amended General Order 20-08]


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
October 5, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

       Robyn B Sokol ecf@bg.law, rsokol@bg.law
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov

                                                                                  Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On __________, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.


Honorable Sandra R. Klein
United States Bankruptcy Court
Los Angeles Division - Roybal Federal Bldg.
255 East Temple Street, Suite 1582
Los Angeles, CA 90012-3332


                                                                                  Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on October 5, 2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

Cindy Hill, Counsel for Defendant - cindy@hillandmorris.com
Eric Negendank ‐ enegendank@matheraviation.com

                                                                                  Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



October 5, 2020                    NKOLA A. FIELDS                                  /s/ Nikola A. Fields
Date                                Printed Name                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
